UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6233


WESLEY EDWARD SMITH, III,

                Petitioner – Appellant,

          v.

STATE OF SOUTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(8:11-cv-02033-DCN)


Submitted:   May 3, 2012                        Decided:   May 16, 2012


Before WYNN and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wesley Edward Smith, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wesley Edward Smith, III, seeks to appeal the district

court’s       order    adopting      the    recommendation             of    the    magistrate

judge     and    denying         relief     on       his    28   U.S.C.       § 2254      (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate         of    appealability.           28    U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent       “a       substantial      showing         of    the    denial      of     a

constitutional         right.”         28       U.S.C.      § 2253(c)(2).            When      the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.    Cockrell,       537 U.S. 322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Smith has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense        with     oral      argument      because         the    facts       and    legal



                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3